DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application filed on 12/29/2020. Claims 1-20 are examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 12-18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Gulak (U.S. 20170293913).

Regarding claim 1, 
Gulak discloses: An artificial intelligence ([0034] The method and system may employ a RLWE (Ring Learning With Errors) cryptographic scheme) calculation semiconductor device ([0006] a computer processor) comprising: a control unit; and a Multiply and Accumulator calculator (MAC) configured ([0050] the control logic may be configured to implement accumulative multiplications, as shown in FIG. 15 and as may be required by various contemplated implementations) to execute a homomorphic encryption calculation through the control unit ([0028] The encryption engines 62 on board the remote devices 20, and in the data system 120, may be configured to implement the homomorphic encryption techniques discussed below), wherein the MAC is configured to generate cipher texts by performing a homomorphic multiplication calculation through transformation or inverse transformation of data ([0105] Fully homomorphic encryption permits addition and multiplication operations on encrypted data to generate an encrypted result), execute a multiplication calculation between the cipher texts ([0065] For a multiplication operation, MULT(C, D), to multiply two ciphertexts C.sub.l×1 and D.sub.l×1), execute addition ([0065] For an addition operation, ADD(C, D), to add two ciphertexts C.sub.l×1 and D.sub.l×1) and subtraction calculations between the cipher texts ([0108] Ctxts that are results from Ctxt addition/subtraction operations), and perform a cyclic shift of a slot of the cipher texts ([0112] The result from each GPU may be rotated by a number of polynomial slots corresponding to its GPU number by multiplying by a polynomial with a 1 shifted to the corresponding location).

Regarding claim 2, 
Gulak discloses: The artificial intelligence calculation semiconductor device of claim 1. 
Gulak further discloses: further comprising: a boot strapping circuit configured to remove an error in the cipher texts ([0053 Fig. 17E] Another source of improvement afforded by the presently disclosed techniques is evident from the error term B.sub.1.Math.∥μ.sub.2∥.sub.1+B.sub.2.Math.n log q. When multiplication is performed using an accumulator, as shown in FIG. 15, B.sub.2 represents the smaller error in the fresh ciphertexts C.sub.i, and B.sub.1 represents the larger error in the accumulated ciphertext C.sub.accum. If C.sub.i encrypts μ.sub.2=0, then the larger error term B.sub.1 disappears from the error expression).

Regarding claim 3,
Gulak discloses: The artificial intelligence calculation semiconductor device of claim 1.
Gulak further discloses: further comprising: a homomorphic activator configured to process a non-linear calculation on the cipher texts (Para 29 and 30, see below).

    PNG
    media_image1.png
    366
    345
    media_image1.png
    Greyscale


Regarding claim 4,
Gulak discloses: The artificial intelligence calculation semiconductor device of claim 3. 
Gulak further discloses: wherein the homomorphic activator is configured to generate an approximated value of the non-linear calculation through a combination of a cipher text subjected to a multiplication calculation through the cipher text multiplier and a cipher text subjected to the cipher text addition or subtraction calculation ([0033] Ring Learning with Errors (RLWE) Based Encryption Scheme; [0048] it is apparent that homomorphic addition of v ciphertexts increases the noise; [0065] For an addition operation, ADD(C, D), to add two ciphertexts C.sub.l×1 and D.sub.l×1, the output is C.sub.l×1+D.sub.l×1, which is an entry-wise addition. For a multiplication operation, MULT(C, D), to multiply two ciphertexts C.sub.l×1 and D.sub.l×1, output is BD(C.sub.l×1).Math.D.sub.l×1. The addition and multiplication operations can be implemented at the calculation engine 88; [0068] Homomorphic addition of v ciphertexts increases the noise by a factor of v, in the worst case. In some implementations, since the coefficients of the error polynomials follow a Gaussian distribution, the factor is closer to O(√{square root over (ν)}). In addition, homomorphic multiplication of two ciphertexts C=Enc(μ.sub.1) and D=Enc(μ.sub.2) with error magnitudes B1 and B2, respectively, increases the error to O(B.sub.1.Math.∥μ.sub.2∥.sub.1+B.sub.2n log(q)) in the worst case, and O(B.sub.1.Math.∥μ.sub.2∥.sub.1+B.sub.2√{square root over (n log(q))}) in various contemplated applications. Here, ∥μ.sub.2∥.sub.1 denotes the l.sub.1 norm of the message polynomial μ. As can be seen, error dependence on the two ciphertexts is asymmetric).

Regarding claim 5,
Gulak discloses: The artificial intelligence calculation semiconductor device of claim 1.
Gulak further discloses: wherein the MAC is further configured to reduce a magnitude of the cipher texts ([0053 Fig. 17E] Another source of improvement afforded by the presently disclosed techniques is evident from the error term B.sub.1.Math.∥μ.sub.2∥.sub.1+B.sub.2.Math.n log q. When multiplication is performed using an accumulator, as shown in FIG. 15, B.sub.2 represents the smaller error in the fresh ciphertexts C.sub.i, and B.sub.1 represents the larger error in the accumulated ciphertext C.sub.accum. If C.sub.i encrypts μ.sub.2=0, then the larger error term B.sub.1 disappears from the error expression).

Regarding claim 6, 
Gulak discloses: The artificial intelligence calculation semiconductor device of claim 1.
Gulak further discloses: wherein the MAC is further configured to reduce a dimension of the cipher texts and exchange a relinear key ([0053 Fig. 17E] Another source of improvement afforded by the presently disclosed techniques is evident from the error term B.sub.1.Math.∥μ.sub.2∥.sub.1+B.sub.2.Math.n log q. When multiplication is performed using an accumulator, as shown in FIG. 15, B.sub.2 represents the smaller error in the fresh ciphertexts C.sub.i, and B.sub.1 represents the larger error in the accumulated ciphertext C.sub.accum. If C.sub.i encrypts μ.sub.2=0, then the larger error term B.sub.1 disappears from the error expression); [0155] Number Theoretic Transform (NTT)).

Regarding claim 7, 
Gulak discloses: The artificial intelligence calculation semiconductor device of claim 1.
Gulak further discloses: further comprising: a parameter memory configured to store at least one of parameter values for the artificial intelligence calculation and an intermediate value of the homomorphic encryption calculation ([0028] The calculation engine 88 at the data systems 22, 120 may be configured to implement the computational techniques discussed below, including the storage and processing of… intermediate/accumulated results).

Regarding claim 8, 
Gulak discloses: The artificial intelligence calculation semiconductor device of claim 7.
Gulak further discloses: wherein the parameter memory is an SRAM ([0138] The data system 22 may further include memory (e.g., RAM, hard-drive, solid-state drive, etc.) for storing encrypted data 50, encrypted calculation results (ER) 54, data 90, and authorizations 92).

Regarding claim 12,
Gulak discloses An electronic device comprising: a memory device including a data region configured to store data ([0138] The data system 22 may further include memory (e.g., RAM, hard-drive, solid-state drive, etc.); a Central Processor Unit (CPU) configured to control the memory device to transmit and receive the data ([0006] a computer processor); and an artificial intelligence ([0034] The method and system may employ a RLWE (Ring Learning With Errors) cryptographic scheme) calculation semiconductor device ([0006] a computer processor) configured to execute artificial intelligence calculation by executing a homomorphic encryption calculation ([0028] The encryption engines 62 on board the remote devices 20, and in the data system 120, may be configured to implement the homomorphic encryption techniques discussed below), wherein the artificial intelligence calculation semiconductor device includes a Multiply and Accumulator calculator (MAC) ([0050] the control logic may be configured to implement accumulative multiplications, as shown in FIG. 15 and as may be required by various contemplated implementations), the MAC configured to generate cipher texts by performing a homomorphic multiplication calculation through transformation or inverse transformation of data ([0105] Fully homomorphic encryption permits addition and multiplication operations on encrypted data to generate an encrypted result), execute a multiplication calculation between the cipher texts ([0065] For a multiplication operation, MULT(C, D), to multiply two ciphertexts C.sub.l×1 and D.sub.l×1), execute addition and/or subtraction calculations between the cipher texts ([0108] Ctxts that are results from Ctxt addition/subtraction operations), and perform a cyclic shift of a slot of the cipher texts ([0112] The result from each GPU may be rotated by a number of polynomial slots corresponding to its GPU number by multiplying by a polynomial with a 1 shifted to the corresponding location).  

Regarding claim 13, 
Gulak discloses: The electronic device of claim 12.
Gulak further discloses: wherein the memory device includes an artificial intelligence calculation dedicated region configured to store parameter values for performing the homomorphic encryption calculation ([Fig. 1-20 and 0028] The encryption engines 62 on board the remote devices 20, and in the data system 120, may be configured to implement the homomorphic encryption techniques discussed below).

Regarding claim 14, 
Gulak discloses: The electronic device of claim 13, wherein the parameter values include a weight and a public key ([0028] public keys 68 may be made available to the remote devices 20 via a network resource (such as a public cloud), which may be configured to require credential verification or authorization (e.g., user name and password) to access public keys 68. The encryption engines 62 on board the remote devices 20, and in the data system 120, may be configured to implement the homomorphic encryption techniques discussed below. The decryption engine 104 at the key authority system 36 may be configured to implement the homomorphic decryption techniques discussed below. The calculation engine 88 at the data systems 22, 120 may be configured to implement the computational techniques discussed below, including the storage and processing of equations, calculation parameters, upper/lower bounds, and intermediate/accumulated results).

Regarding claim 15, 
Gulak discloses: The electronic device of claim 12, wherein the artificial intelligence calculation semiconductor device further includes. 
Gulak further discloses: a boot strapping circuit configured to remove an error in the cipher texts (([0053 Fig. 17E] Another source of improvement afforded by the presently disclosed techniques is evident from the error term B.sub.1.Math.∥μ.sub.2∥.sub.1+B.sub.2.Math.n log q. When multiplication is performed using an accumulator, as shown in FIG. 15, B.sub.2 represents the smaller error in the fresh ciphertexts C.sub.i, and B.sub.1 represents the larger error in the accumulated ciphertext C.sub.accum. If C.sub.i encrypts μ.sub.2=0, then the larger error term B.sub.1 disappears from the error expression), and a homomorphic activator configured to process a non-linear calculation on the cipher texts ([0033] Ring Learning with Errors (RLWE) Based Encryption Scheme; [0048] it is apparent that homomorphic addition of v ciphertexts increases the noise; [0065] For an addition operation, ADD(C, D), to add two ciphertexts C.sub.l×1 and D.sub.l×1, the output is C.sub.l×1+D.sub.l×1, which is an entry-wise addition. For a multiplication operation, MULT(C, D), to multiply two ciphertexts C.sub.l×1 and D.sub.l×1, output is BD(C.sub.l×1).Math.D.sub.l×1. The addition and multiplication operations can be implemented at the calculation engine 88; [0068] Homomorphic addition of v ciphertexts increases the noise by a factor of v, in the worst case. In some implementations, since the coefficients of the error polynomials follow a Gaussian distribution, the factor is closer to O(√{square root over (ν)}). In addition, homomorphic multiplication of two ciphertexts C=Enc(μ.sub.1) and D=Enc(μ.sub.2) with error magnitudes B1 and B2, respectively, increases the error to O(B.sub.1.Math.∥μ.sub.2∥.sub.1+B.sub.2n log(q)) in the worst case, and O(B.sub.1.Math.∥μ.sub.2∥.sub.1+B.sub.2√{square root over (n log(q))}) in various contemplated applications. Here, ∥μ.sub.2∥.sub.1 denotes the l.sub.1 norm of the message polynomial μ. As can be seen, error dependence on the two ciphertexts is asymmetric).

Regarding claim 16,
Gulak discloses: The electronic device of claim 15, wherein the MAC calculator is further configured to.
Gulak further discloses: reduce a dimension of the cipher texts, and reduce the dimension of the cipher text and exchange a relinear key ([0053 Fig. 17E] Another source of improvement afforded by the presently disclosed techniques is evident from the error term B.sub.1.Math.∥μ.sub.2∥.sub.1+B.sub.2.Math.n log q. When multiplication is performed using an accumulator, as shown in FIG. 15, B.sub.2 represents the smaller error in the fresh ciphertexts C.sub.i, and B.sub.1 represents the larger error in the accumulated ciphertext C.sub.accum. If C.sub.i encrypts μ.sub.2=0, then the larger error term B.sub.1 disappears from the error expression); [0155] Number Theoretic Transform (NTT)).

Regarding claim 17, 
Gulak discloses: A storage device comprising: a nonvolatile memory device including a data region configured to store data ([0138] The data system 22 may further include memory (e.g., RAM, hard-drive, solid-state drive, etc.); a controller configured to control the nonvolatile memory device to transmit and to receive the data ([0006] a computer processor); and an artificial intelligence ([0034] The method and system may employ a RLWE (Ring Learning With Errors) cryptographic scheme) calculation semiconductor device ([0006] a computer processor); configured to execute an artificial intelligence calculation by executing a homomorphic encryption calculation ([0028] The encryption engines 62 on board the remote devices 20, and in the data system 120, may be configured to implement the homomorphic encryption techniques discussed below), wherein the artificial intelligence calculation semiconductor device includes a Multiply and Accumulator calculator (MAC) ([0050] the control logic may be configured to implement accumulative multiplications, as shown in FIG. 15 and as may be required by various contemplated implementations), and wherein the MAC is configured to generate cipher texts by performing a homomorphic multiplication calculation through transformation or inverse transformation of data ([0105] Fully homomorphic encryption permits addition and multiplication operations on encrypted data to generate an encrypted result), execute a multiplication calculation between the cipher texts ([0065] For a multiplication operation, MULT(C, D), to multiply two ciphertexts C.sub.l×1 and D.sub.l×1), execute addition and/or subtraction calculations between the cipher texts ([0108] Ctxts that are results from Ctxt addition/subtraction operations), and perform a cyclic shift of a slot of the cipher texts ([0112] The result from each GPU may be rotated by a number of polynomial slots corresponding to its GPU number by multiplying by a polynomial with a 1 shifted to the corresponding location).  

Regarding claim 18,
Gulak discloses: The storage device of claim 17, wherein the nonvolatile memory device includes an artificial intelligence calculation dedicated region configured to store parameter values used for executing the homomorphic encryption calculation ([Fig. 1-20 and 0028] The encryption engines 62 on board the remote devices 20, and in the data system 120, may be configured to implement the homomorphic encryption techniques discussed below).

Regarding claim 20,
Gulak discloses: The storage device of claim 17, wherein the artificial intelligence calculation semiconductor device further includes.
Gulak further discloses: a boot strapping circuit configured to remove an error in the cipher texts ([0053 Fig. 17E] Another source of improvement afforded by the presently disclosed techniques is evident from the error term B.sub.1.Math.∥μ.sub.2∥.sub.1+B.sub.2.Math.n log q. When multiplication is performed using an accumulator, as shown in FIG. 15, B.sub.2 represents the smaller error in the fresh ciphertexts C.sub.i, and B.sub.1 represents the larger error in the accumulated ciphertext C.sub.accum. If C.sub.i encrypts μ.sub.2=0, then the larger error term B.sub.1 disappears from the error expression), and a homomorphic cultivator configured to process a non-linear calculation on the cipher texts (([0033] Ring Learning with Errors (RLWE) Based Encryption Scheme; [0048] it is apparent that homomorphic addition of v ciphertexts increases the noise; [0065] For an addition operation, ADD(C, D), to add two ciphertexts C.sub.l×1 and D.sub.l×1, the output is C.sub.l×1+D.sub.l×1, which is an entry-wise addition. For a multiplication operation, MULT(C, D), to multiply two ciphertexts C.sub.l×1 and D.sub.l×1, output is BD(C.sub.l×1).Math.D.sub.l×1. The addition and multiplication operations can be implemented at the calculation engine 88; [0068] Homomorphic addition of v ciphertexts increases the noise by a factor of v, in the worst case. In some implementations, since the coefficients of the error polynomials follow a Gaussian distribution, the factor is closer to O(√{square root over (ν)}). In addition, homomorphic multiplication of two ciphertexts C=Enc(μ.sub.1) and D=Enc(μ.sub.2) with error magnitudes B1 and B2, respectively, increases the error to O(B.sub.1.Math.∥μ.sub.2∥.sub.1+B.sub.2n log(q)) in the worst case, and O(B.sub.1.Math.∥μ.sub.2∥.sub.1+B.sub.2√{square root over (n log(q))}) in various contemplated applications. Here, ∥μ.sub.2∥.sub.1 denotes the l.sub.1 norm of the message polynomial μ. As can be seen, error dependence on the two ciphertexts is asymmetric), and wherein the MAC calculator is further configured to reduce a dimension of the cipher texts, and to reduce the dimension of the cipher texts and exchanges a relinear key ([0053 Fig. 17E] Another source of improvement afforded by the presently disclosed techniques is evident from the error term B.sub.1.Math.∥μ.sub.2∥.sub.1+B.sub.2.Math.n log q. When multiplication is performed using an accumulator, as shown in FIG. 15, B.sub.2 represents the smaller error in the fresh ciphertexts C.sub.i, and B.sub.1 represents the larger error in the accumulated ciphertext C.sub.accum. If C.sub.i encrypts μ.sub.2=0, then the larger error term B.sub.1 disappears from the error expression); [0155] Number Theoretic Transform (NTT)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulak (U.S. 20170293913, in view of Nandakumar (U.S.20200019867).

Regarding claim 9, 
Gulak discloses: The artificial intelligence calculation semiconductor device of claim 7.
Gulak does not disclose: wherein the parameter value is a weight.
However, in the same field of endeavor Nandakumar teaches: wherein the parameter value is a weight ([0058] the parameters (e.g., weight matrices).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Nandakumar in the semiconductor device of Gulak by using encrypted and unencrypted parameters (weights). This would have been obvious because the person having ordinary skill in the art would have been motivated in order to test the accuracy of the homomorphic computations (0086).

Regarding claim 10,
Gulak discloses: The artificial intelligence calculation semiconductor device of claim 7.
Gulak does not disclose: wherein the parameter value is homomorphically encrypted and stored in the parameter memory.
However, in the same field of endeavor Nandakumar teaches: wherein the parameter value is homomorphically encrypted and stored in the parameter memory ([0047] Training the model on encrypted data would enable users to provide their data to the service provider in encrypted form, and the provider can train the model without ever seeing the underlying data. The resulting model will also be encrypted, and so using it would require access to the secret key. That is, because the underlying data is encrypted, then the model itself is encrypted, because the weights are all encrypted and the actual values of these cannot be determined without decrypting them).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Nandakumar in the semiconductor device of Gulak by using encrypted and unencrypted parameters (weights). This would have been obvious because the person having ordinary skill in the art would have been motivated in order to test the accuracy of the homomorphic computations (0086).

Regarding claim 11, 
Gulak discloses: The artificial intelligence calculation semiconductor device of claim 7. 
Gulak does not disclose: wherein the parameter value is stored as a plain text in the parameter memory.
However, in the same field of endeavor Nandakumar teaches: wherein the parameter value is stored as a plain text in the parameter memory ([0086] It can be observed from FIG. 4 that the above quantized network (trained in the plaintext domain) can achieve a classification accuracy of 96%. Finally, we verify the gradient computations in the encrypted domain for a single mini-batch of data. Using the exact same weight initializations and sample set in both the plaintext and encrypted domains, we confirmed that the computations performed in both the domains are identical).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Nandakumar in the semiconductor device of Gulak by using encrypted and unencrypted parameters (weights). This would have been obvious because the person having ordinary skill in the art would have been motivated in order to test the accuracy of the homomorphic computations (0086).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulak (U.S. 20170293913, in view of of Kim (U.S. 20090234792).

Regarding claim 19, 
Gulak discloses: The storage device of claim 18, wherein the data region is configured to include; the artificial intelligence calculation dedicated region is configured to include.
Gulak does not disclose: A MLC (Multi Level Cell), an SLC (Single Level Cell).
However, in the same field of endeavor Kim teaches: A MLC (Multi Level Cell), an SLC (Single Level Cell) ([0036] A Single-Level Cell (SLC) memory may be a memory where one-bit data is stored in a single memory cell. The SLC memory may be referred to as a Single-Bit Cell (SBC) memory. A process for storing one-bit data in an SLC of the SLC memory may be referred to as a programming process. The SLC memory may have either a relatively higher threshold voltage level or a relatively lower threshold voltage level depending on whether the one-bit data stored in the SLC is either `0` or `1`. A process for reading data stored in the SLC may be performed such that a threshold voltage of the SLC is sensed and whether the sensed threshold voltage is higher than a reference voltage (or read voltage) level is decided. [0039] A Multi-Level Cell (MLC) memory for storing at least two-bit data in a single memory cell in response to a request for high integration of a memory has been suggested. The MLC memory may be referred to as a Multi-Bit Cell (MBC) memory. As a number of bits stored in a single memory cell increases, reliability may deteriorate and a read failure rate may increase. When m-bit data is stored in a single memory cell, where `m` is a natural number, a threshold voltage level generated in the single memory cell may be any one of 2.sup.m threshold voltage levels. When each of the memory cells stores the m-bit data, the threshold voltage levels of the memory cells may generate 2.sup.m distributions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Kim in the semiconductor device of Gulak by using multi and single level cells for memory. This would have been obvious because the person having ordinary skill in the art would have been motivated in order to reduce a percentage of error occurrences of a critical data page (0011).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
Gentry 6/18/2019 (US 20200403781) teaches using homomorphic encryption at the bit level.
Fritchman 3/6/2018 (US 10198399) teaches homomorphic encryption with machine learning.
Tueno 9/17/2019 (US 20210081807) teaches homographic decision tree evaluation. 

Any inquiry concerning this communication or earlier communications from the examiner
should be directed to THOMAS A CARNES whose telephone number is (571)272-4378. The examiner can
normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Shewaye Gelagay can be reached on (571) 272-4219. The fax phone number for the organization where
this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To
file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit
https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or
571-272-1000.
/T.A.C./
Examiner, Art Unit 2436

/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436